 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   JASON DUNCAN,                          ) Case No. 2:18-cv-04387-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     NANCY A. BERRYHILL, Acting
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23
24   Dated: May 28, 2019                  ______________________________
                                          JOHN D. EARLY
25                                        United States Magistrate Judge
26
27
28
